September 15, 2005

Mr. Scott Lodin

Dear Scott:

WHEREAS, Scott Lodin (“Lodin”) and Andrx Corporation (“Andrx”) (collectively,
“the parties”), entered into an employment agreement (“Employment Agreement”) on
or about September 29, 2001; and

WHEREAS, Lodin is an experienced attorney, has carefully reviewed the terms and
provisions contained in this document (“Separation Agreement”), has reviewed
this Separation Agreement with his own attorney, and thereafter acknowledges
receipt of good and valuable consideration under this Separation Agreement
sufficient to validate all promises Lodin makes herein and obligations he has
pursuant to this Separation Agreement;

The parties, in consideration of and compliance with the provisions and
covenants set forth in this Separation Agreement, have agreed as follows.

1 Separation Payments. In compliance with Section 6(c) and Section 7 of Lodin’s
Employment Agreement, Andrx will pay Lodin his current salary, accrued vacation
pay and personal days, less all taxes and other amounts required to be withheld,
if any, through September 15, 2005 (“Separation Date”). Provided that Lodin has
not revoked this Separation Agreement pursuant to Section 8 hereof, within three
(3) days thereafter, Lodin will receive: one million, nine hundred and
ninety-five thousand, eight hundred twenty dollars and fifty-three cents
($1,995,820.53) (“Separation Compensation”), in one lump sum payment, less all
taxes and other amounts required to be withheld, if any; such Separation
Compensation being the sum of three (3) times the highest annual salary and
annual bonus Lodin received during the last three years.

Lodin will also receive, in further compliance with his Employment Agreement,
the following:

Medical and dental insurance coverage will be available for Lodin, his spouse
and any dependent children, through September 14, 2006, provided Lodin signs up
for COBRA, and subject to extension as provided in Section 2 below. Andrx will
pay the entire cost of this benefit. In the event that Lodin chooses not to
participate in Andrx’s medical and dental insurance coverage via COBRA at any
time prior to September 14, 2006 (due to his participation in another employer’s
medical and dental plan(s)), following Lodin’s notification to Andrx with at
least 10 days notice, Andrx shall pay Lodin the cash equivalent (payable on the
first of each month) of the amount Andrx would otherwise have paid for his
medical and dental insurance under this section.

All unvested stock options will be fully vested upon Lodin’s acceptance of this
Separation Agreement,, but only if the revocation period has expired without
Lodin revoking this Separation Agreement. Lodin will be entitled to exercise his
stock options (as set forth on the schedule attached hereto as Exhibit A) at any
time during the entire remaining period specified in the respective stock option
agreement, to which they were issued.

The Restricted Stock Units (RSUs) issued to Lodin on November 29, 2002 (see
Exhibit A) will be fully vested upon Lodin’s acceptance of this Separation
Agreement,, but only if the Revocation Period has expired without Lodin revoking
this Separation Agreement, less the amounts required to satisfy the withholding
of applicable income taxes. For those RSUs issued on April 14, 2005, no RSUs
will vest.

Unless Internal Revenue Code §280G is later determined to be applicable to the
income he receives pursuant to this Separation Agreement, Lodin shall not
receive any additional amounts representing a gross-up of any federal, state or
local income tax liability arising from any amounts payable pursuant to this
Separation Agreement. Lodin shall receive such additional amounts in the event
Internal Revenue Code §280G is later determined to be applicable to any income
he receives pursuant to this Separation Agreement.

2. Other Consideration. In addition to the consideration in section 1 above and
separate from that required in the Employment Agreement, Andrx will (1) pay for
medical and dental insurance coverage for Lodin, his spouse and dependent
children for the period from September 15, 2006 through March 14, 2007, provided
Lodin signs up for such coverage under COBRA, and (2) forward to Lodin any
personal correspondence that is addressed to Lodin, including correspondence
received on Lodin’s Andrx e-mail account. This latter obligation may be
satisfied, at Andrx’s discretion, through a reply message to the sender advising
that Lodin is no longer at Andrx, and that Lodin may be reached at a
non-business address and phone number designated by Lodin. Lodin acknowledges
that he would not be entitled to the consideration in this section but for his
signing this Separation Agreement. In the event that Lodin chooses not to
participate in Andrx’s medical and dental insurance coverage via COBRA at any
time between September 15, 2006 and March 14, 2007 (due to his participation in
another employer’s medical and dental plan(s)), following Lodin’s notification
to Andrx with at least 10 days notice, Andrx shall pay Lodin the cash equivalent
(payable on the first of each month) of the amount Andrx would otherwise have
paid for his medical and dental insurance under this section.

3. Confidentiality and Non-Competition Agreement. Lodin agrees that he will
abide by the terms of the Confidentiality and Non-Competition Agreement attached
hereto as Exhibit B.

4. General Release and Waiver of All Claims. Except for the obligations and
promises made by the parties in this Separation Agreement and Andrx’s
obligations to indemnify Lodin, whether by statute, its Certificate of
Incorporation, by-laws or agreement, Lodin and Andrx (including all Andrx
affiliates, subsidiaries and related companies of the foregoing, and all
present, past and future directors, officers, employees and agents of such
corporations), hereby remise, release, acquit, satisfy and forever discharge
each other, of and from all, and any manner of action and actions, cause and
causes of action, suits, debts, dues, sums of money, accounts, contracts,
controversies, agreements, promises, claims, duties, obligations, undertakings,
damages, judgments, and demands whatsoever, in law or in equity, which they or
their personal representatives, successors, heirs or assigns ever had, now have,
hereafter can, shall or may have, against each other, upon or by reason of any
matter, cause or thing whatsoever, from the beginning of the world to the
effective date of this release, including, but not limited to, all claims or
disputes growing out of or in any way connected with Lodin’s employment by
Andrx, Lodin’s position as an employee of Andrx, Lodin’s separation of
employment from Andrx, the Age Discrimination in Employment Act, as amended,
Title VII of the Civil Rights Act, as amended, the Employee Retirement Income
Security Act, as amended, the Americans with Disabilities Act, Florida’s
Whistleblower law (Florida Statute Section 448.102), the Sarbanes-Oxley Act of
2002, the Florida Human Relations Act, the Broward County Human Rights Act, any
federal, state or local discrimination statute or ordinance, breach of contract
or public policy, wrongful or retaliatory discharge, defamation, mental anguish,
intentional infliction of emotional distress, negligence, breach of written,
oral or implied contract, quantum meruit, constructive discharge, personal or
business injury, and any claims for compensation which allegedly may be due to
Lodin in connection with his employment. Lodin also specifically agrees that
Andrx has fully and completely complied with all aspects of his Employment
Agreement and that Andrx has no further obligations under that agreement.
Nothing in this Separation Agreement shall prohibit Lodin from challenging the
validity of this release of clams under the Age Discrimination in Employment
Act.

5. No Disparagement. Andrx Executive Management and Lodin agree that they shall
at no time engage in any form of conduct or make any statements or
representations that disparages or otherwise impair, in a material manner, the
reputation, goodwill or commercial interests of Andrx or Lodin, as the case may
be.

Nothing in this Separation Agreement shall prohibit or restrict Andrx or Lodin
from: (i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in an investigation or
proceeding brought by any federal regulatory or law enforcement agency or
legislative body or Andrx’s designated legal, compliance, or human resources
officers; or (iii) filing, testifying, participating or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud or any rule or regulation of the Securities and Exchange
Commission.

6. Return of Property. Lodin represents that all property belonging to Andrx has
been returned to Angelo C. Malahias or his designate, except as otherwise agreed
to by the parties.

7. Agreement. This Separation Agreement constitutes the entire agreement between
the parties and supersedes all prior and/or contemporaneous written or oral
agreements between the parties relating to Lodin’s employment (other than the
terms or conditions as set forth in the Confidentiality and Non-Competition
Agreement attached hereto as Exhibit B). This Separation Agreement may not be
modified except by a written document signed by both Lodin and an authorized
officer of Andrx.

8. Advice; Revocation. Before signing this Separation Agreement, Lodin has been
advised by Andrx of his right to consult with an attorney and has been
encouraged to do so. Lodin also acknowledges that he has read this Separation
Agreement, that he understands all of its terms, and that he has entered into it
of his own free will. Lodin understands that he has up to 21 days to review this
Separation Agreement prior to signing it. The parties agree that any material or
non-material changes, which may be made in this Separation Agreement after it is
initially provided to Lodin, shall not restart the running of this 21 day
period. Lodin further understands that he has a period of seven (7) days to
revoke this Separation Agreement after he signs this Separation Agreement. Any
revocation of this Separation Agreement must be made in writing delivered to the
undersigned prior to the expiration of the seven (7) day revocation period. If
this Separation Agreement is not accepted or is revoked, Lodin shall not receive
the Separation Compensation under this Separation Agreement. This Separation
Agreement will become effective and enforceable eight (8) days after Lodin signs
it, unless timely revoked in accordance with this section.

9. Continued Cooperation. After Lodin’s Separation Date, he will make himself
available to assist Andrx with respect to any issues wherein Andrx considers his
knowledge or expertise reasonably beneficial. Andrx will reimburse Lodin for all
reasonable out of pocket expenses that he incurs while engaged in such activity.
After his Separation Date, Lodin will also cooperate fully with Andrx in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of Andrx which relate to events or
occurrences that transpired while he was employed by Andrx. Lodin’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of Andrx at mutually convenient times.
Following his Separation Date, Lodin also shall cooperate fully with Andrx in
connection with any investigation or review by any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while he was employed by Andrx. In connection with
his performance of the obligations pursuant to this section, Andrx shall pay for
any reasonable out-of-pocket expenses incurred by him and if Lodin is required
to spend extensive time, as determined by Lodin in his reasonable discretion,
Andrx shall compensate Lodin for such services at the rate to be determined by
the parties. The performance by Lodin under this section following his
Separation Date shall be subject to his then current employment obligations.

10. County of Venue and Applicable Law. The parties further agree that in the
event of a dispute with respect to this Separation Agreement, the county of
venue will be Broward County, Florida, and the laws of Florida shall apply. In
the event of any litigation or proceeding under this Separation Agreement,
except to the extent (and only to the extent) that such litigation or proceeding
challenges the validity of the release contained herein under the Age
Discrimination in Employment Act, the prevailing party shall be entitled to
recover all costs and expenses incurred in such litigation or proceeding,
including reasonable attorney’s fees.

11. If any term or provision of this Separation Agreement is found to be invalid
or unenforceable by a court of competent jurisdiction, other than the waiver and
release provision contained in section 4 above, such finding shall not affect
the validity or enforceability of any other term or provision.

Sincerely,

/s/ Thomas P. Rice

Thomas P. Rice
Chief Executive Officer

Agreed to and Accepted on
this 15th day of September, 2005

/s/ Scott Lodin
Scott Lodin

